Name: Regulation (EEC) No 2273/69 of the Commission of 14 November 1969 amending Regulation No 785/67/EEC on the buying-in of olive oil by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 478 Official Journal of the European Communities 15.11.69 Official Journal of the European Communities No L 287/25 REGULATION (EEC) No 2273/69 OF THE COMMISSION of 14 November 1969 amending Regulation No 785/67 EEC on the buying-in of olive oil by intervention agencies THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, theHaving regard to . the Treaty establishing European Economic Community ; Whereas the system introduced by Regulation No 785/67/EEC may be revised for the 1970/71 marketing year ; whereas for this reason the period of validity of that Regulation should be limited to the current marketing year ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for Article 1 of Regulation No 785/67/EEC : 'Intervention under Article 11 ( 1 ) of Regulation No 136/66/EEC shall be confined to the olive oils specified in 1 and 4 of the Annex to that Regulation, with the exception of oils with a free fatty acid content, expressed as oleic acid, of more than 16 grammes per 100 grammes, and of oils with a moisture and impurities content of more than :  1% in the case of virgin, extra, fine or ordinary oils,  1-5% in the case of lampante virgin oils, Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 2146/68,2 and in particular Article ' 11 (5 ) thereof; , Whereas Commission Regulation No 785/67/EEC3 of 30 October 1967 on the buying-in of olive oil by intervention agencies, as amended by Regulation (EEC) No 1896/69 ,4 fixed the minimum quantities acceptable for intervention in the light of the pro ­ portion of the various qualities represented in total virgin olive oil production and the structure of the olives and olive residue processing industry ; Whereas it would be advisable to simplify the application of the intervention system by increasing the minimum quantities fixed by Regulation No 785/67/EEC; Whereas, since the intervention price is fixed at the wholesale marketing stage, minimum quantities should be fixed at a level which approximates as closely as possible to the quantities dealt in at that stage; Whereas, in the light of normal trade practice, certain changes should be made in the maximum moisture and impurities content and the contents used to calculate the price increase by weight;  2% in the case of olive residue oil.' Article 2 The following shall be substituted for Article 2 of Regulation No 785/67/EEC : 'Any holder of the olive oil referred to in Article 1 originating in the Community shall be entitled to offer that oil to the intervention agency. 1 OJ No 172, 30.9.1966, p. 3025/66. Each lot offered must be at least : &lt; 2 OJ No L 314, 31.12.1968, p. 1 . 3 OJ No 264, 31.10.1967, p. 11 . 4 OJ No L 288, 28.11.1968, p. 16.  4,00 kg, if the oil offered is of one of the qualities defined in 1 (a), (b) or (c) of the Annex to Regulation No 136/66/EEC; Official Journal of the European Communities 479 moisture and impurities in excess of 0-2% for virgin olive oils and 0-5% for olive-residue oil .'  1500 kg, if the oil offered is of the quality defined in 1 (d) of that Annex, or if the lot offered is divided into two or more parts of different qualities defined in 1 of that Annex ;  5000 kg, if the oil offered is of the quality defined in 4 of that Annex.' Article 4 The following shall be added to Article 8 of Regulation No 785/67/EEC : Article 3 'It shall apply to 31 October 1970.' Article 5The following shall be substituted for the second subparagraph of Article 3 ( 1 ) of Regulation No 785/67/EEC : 'Payment for the quantity of oil delivered shall be effected following deduction of the weight of This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1969 . For the Commission The President Jean REY